FILED
                                                                        May 01 2020, 9:06 am

                                                                             CLERK
                                                                         Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court




      ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
      Amy Karozos                                                Curtis T. Hill, Jr.
      Indianapolis, Indiana                                      Attorney General of Indiana
                                                                 Samantha M. Sumcad
                                                                 Deputy Attorney General
                                                                 Indianapolis, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      F.A.,                                                      May 1, 2020
      Appellant-Defendant,                                       Court of Appeals Case No.
                                                                 19A-JV-2438
              v.                                                 Appeal from the Lawrence Circuit
                                                                 Court
      State of Indiana,                                          The Honorable Nathan Nikirk,
      Appellee-Plaintiff.                                        Judge
                                                                 Trial Court Cause No.
                                                                 47C01-1908-JD-270
                                                                 47C01-1906-JD-206
                                                                 47C01-1904-JD-151
                                                                 47C01-1904-JS-125



      Tavitas, Judge.


                                              Case Summary
[1]   F.A. appeals the juvenile court’s order requiring F.A. and her mother to

      reimburse the costs of F.A.’s secure detention. We reverse and remand.

      Court of Appeals of Indiana | Opinion 19A-JV-2438 | May 1, 2020                            Page 1 of 14
                                                      Issues
[2]   F.A. raises two issues, which we consolidate and restate as whether the juvenile

      court abused its discretion in ordering F.A. and her mother to reimburse the

      costs of F.A.’s secure detention.


                                                       Facts
[3]   In April 2019, the State filed a delinquency petition against F.A. for

      “committing the status offense of Runaway.” Appellant’s App. Vol. II p. 220.

      Also in April 2019, the State filed another delinquency petition alleging that

      F.A. committed acts that would be escape if committed by an adult, a Level 6

      felony. F.A. admitted the allegations of both petitions.


[4]   In June 2019, the State filed a third delinquency petition alleging that F.A.

      committed the status offense of runaway and acts that would be escape if

      committed by an adult, a Level 6 felony. F.A. admitted the allegations of the

      third petition, and at a dispositional hearing for all three of these petitions, the

      juvenile court ordered F.A. to participate in a problem-solving court program.


[5]   In August 2019, the State filed a fourth delinquency petition alleging that F.A.

      committed acts that would be two counts of resisting law enforcement if

      committed by an adult, Class A misdemeanors, and unauthorized entry of a

      motor vehicle if committed by an adult, a Class B misdemeanor. F.A. admitted

      to one count of resisting law enforcement if committed by an adult, Class A

      misdemeanors, and unauthorized entry of a motor vehicle if committed by an



      Court of Appeals of Indiana | Opinion 19A-JV-2438 | May 1, 2020             Page 2 of 14
      adult, a Class B misdemeanor. The juvenile court placed F.A. at Crossroad

      Child and Family Services (“Crossroad”).


[6]   In September 2019, however, F.A. left Crossroad without permission. The

      State filed a petition to modify probation based on the new offenses and the

      offenses of runaway and escape from Crossroad. F.A. was then terminated

      from the problem-solving court.


[7]   In September 2019, the juvenile court held a dispositional hearing for the four

      delinquency cases. The probation department’s pre-dispositional report left the

      parents’ financial information blank except for noting that F.A.’s mother

      receives $645.00 per month in “food stamps.” Appellant’s App. Vol. II p. 83.

      The trial court did not inquire into F.A.’s ability to pay or her mother’s ability

      to pay at the dispositional hearing. 1


[8]   The juvenile court awarded “wardship of the juvenile to the Indiana

      Department of Correction [(“DOC”)] for housing in any correctional facility for

      children.” Appellant’s App. Vol. II p. 7. In a separate order, the juvenile court

      ordered F.A. and her mother to pay the following: (1) $20.00 for a drug screen;




      1
       There was minimal discussion during the hearing of the fees and costs to be assessed to F.A. and her
      mother. During the hearing, the following interaction occurred between the juvenile court and F.A.’s
      counsel:
            THE COURT: Mr. Andis, witnesses or evidence in regards to the dispositional hearing?
            MR. ANDIS: No, Your Honor. As we discussed before this is something that we’re amenable
            to.
      Tr. Vol. II p. 13. It is unclear whether F.A.’s counsel was referring to the award of wardship of F.A. to the
      DOC or the fees and costs later ordered.

      Court of Appeals of Indiana | Opinion 19A-JV-2438 | May 1, 2020                                    Page 3 of 14
       (2) $15.00 for an informal adjustment fee; (3) $290.00 for a problem solving

       court fee; (4) $328.00 for home detention fees; (5) $176.00 for court costs; (6)

       $575.00 for restitution; and (7) $11,475.00 in secure detention costs, for total

       fees of $12,879.00. 2 The juvenile court then ordered F.A.’s mother “to ensure

       and guarantee that all fees and costs are paid as ordered.” Id. at 11.


                                                     Analysis
[9]    F.A. appeals the juvenile court’s order requiring F.A. and her mother to pay the

       costs of secure detention. We review the award of such costs for an abuse of

       discretion. E.M. v. State, 128 N.E.3d 1, 6 (Ind. Ct. App. 2019). An abuse of

       discretion occurs if the decision is clearly against the logic and effect of the facts

       and circumstances before the court. Schuler v. State, 132 N.E.3d 903, 904 (Ind.

       2019).


[10]   On appeal, F.A. makes no argument concerning the juvenile court’s imposition

       of the drug screen fee, the informal adjustment fee, the problem solving court

       fee, the home detention fees, the restitution, or the court costs. Rather, F.A.’s

       arguments pertain only to the secure detention costs. Accordingly, we will




       2
        The fees pertained to five causes: 47C01-1903-JM-90; 47C01-1904-JS-125; 47C01-1904-JD-151; 47C01-
       1906-JD-206; and 47C01-1908-JD-270. The record does not include details regarding Cause No. 47C01-
       1903-JM-90.

       Court of Appeals of Indiana | Opinion 19A-JV-2438 | May 1, 2020                            Page 4 of 14
       address only the juvenile court’s imposition of secure detention costs in the

       amount of $11,475.00. 3


[11]   F.A. argues: (1) the juvenile court abused its discretion by imposing secure

       detention costs without inquiring into F.A.’s and F.A.’s mother’s ability to pay;

       (2) the juvenile court abused its discretion by ordering F.A. to pay the secure

       detention costs; and (3) the juvenile court erred by failing to consider the Child

       Support Rules and Guidelines. The State concedes that the juvenile court was

       required to inquire into F.A.’s and her mother’s ability to pay the secure

       detention costs. The State, however, does not address F.A.’s remaining

       arguments.


[12]   Addressing F.A.’s arguments requires that we interpret the reimbursement

       statutes. When interpreting a statute, our primary goal is to fulfill the

       legislature’s intent. State v. Brown, 70 N.E.3d 331, 334 (Ind. 2017). The “best

       evidence” of that intent is the statute’s language. Id. If that language is clear

       and unambiguous, we simply apply its plain and ordinary meaning. Id.


[13]   F.A.’s arguments concern the trial court’s imposition of the costs of secure

       detention. Indiana Code Section 31-40-1-1.5(a) defines “costs of secure

       detention” as:




       3
        F.A. notes in her Appellant’s Brief that the courts in the county at issue here have ordered parents to pay
       substantial reimbursements in several cases. See E.M. v. State, 128 N.E.3d 1, 6 (Ind. Ct. App. 2019); J.T. v.
       State, 111 N.E.3d 1019 (Ind. Ct. App. 2018), trans. denied.

       Court of Appeals of Indiana | Opinion 19A-JV-2438 | May 1, 2020                                    Page 5 of 14
        all expenses relating to any of the following items:


        (1) Construction, repair, operation, maintenance, and
        administration of a secure detention facility.


        (2) Room, board, supervision, and support services for housing at
        a secure detention facility of a child who has been:


                 (A) taken into custody under IC 31-37-5 and placed in a
                 secure detention facility for purposes of court proceedings
                 under IC 31-37; or


                 (B) placed in a secure detention facility under IC 31-37-19-
                 6 or IC 31-37-19-10.


        (3) Services provided by the department[ 4], a county probation
        office, or any service provider contracted by the department or
        county probation office if the services are provided:


                 (A) to or for the benefit of the child;


                 (B) under or consistent with the terms of a dispositional
                 decree entered in accordance with IC 31-37-19-6 or IC 31-
                 37-19-10; and


                 (C) during the time the child is housed in a secure
                 detention facility.




4
 The “department” in this statutory chapter refers to the Department of Child Services (“DCS”). See Ind.
Code §§ 31-9-2-38.5; 31-25-2-1.

Court of Appeals of Indiana | Opinion 19A-JV-2438 | May 1, 2020                                Page 6 of 14
[14]   The reimbursement of secure detention costs is governed by Indiana Code

       Chapter 31-40-1. “The right to reimbursement, however, is not unlimited”, and

       the juvenile court must comply with the reimbursement statutes. E.M., 128

       N.E.3d at 5. There are different reimbursement statutes depending upon

       whether DCS or the county is obligated to pay for the services. According to

       F.A., the secure detention costs at issue here were the obligation of the county.

       See Appellant’s Br. p. 16. The State, however, does not address the issue and

       cites Indiana Code Section 31-40-1-3, which pertains to costs for services

       provided by DCS. The answer is not clear from the record presented to us. 5

       Accordingly, we will address both scenarios.


[15]   We begin by addressing the statutes applicable to DCS. Indiana Code Section

       31-40-1-2(c) provides: “Except as provided under section 2.5[ 6] of this chapter,




       5
           It would be helpful for appellate review if the applicable statute was mentioned in the reimbursement order.
       6
           Indiana Code Section 31-40-1-2.5 provides:
                (a) This section applies to a child who is:
                  (1) adjudicated a child in need of services under IC 31-34;
                  (2) a party in a pending child in need of services proceeding under the jurisdiction of a
                  juvenile court;
                  (3) receiving services for which payment has been made by the department under a case plan
                  and a dispositional decree in the child in need of services proceeding; and
                  (4) placed in a secure detention facility by order of a juvenile court, based on a determination
                  by the juvenile court that the child committed, or that probable cause exists to believe that the
                  child committed, a delinquent act described in IC 31-37-1-2 at a time after adjudication in the
                  child in need of services case.
                (b) The department may, by agreement with the probation office of the juvenile court in which
                the delinquency case is pending, pay the cost of specified services for a child described in
                subsection (a), during the time the child is placed in a secure detention facility.
                (c) An agreement under this section must specify:



       Court of Appeals of Indiana | Opinion 19A-JV-2438 | May 1, 2020                                        Page 7 of 14
[DCS] is not responsible for payment of any costs of secure detention.” Even in

cases where DCS is responsible for the payment of secure detention costs under

Indiana Code Section 31-40-1-2.5, Indiana Code Section 31-40-1-3 provides, in

relevant part:


         (a) A parent or guardian of the estate of:


                  (1) a child adjudicated a delinquent child or a child in need
                  of services; or


                  (2) a participant in a program of informal adjustment
                  approved by a juvenile court under IC 31-34-8 or IC 31-37-
                  9;




         (1) the particular services that will be paid by the department during the time the child is
         placed in a secure detention facility;
         (2) the term[s] of the agreement;
         (3) any procedure or limitations relating to amendment or extension of the agreement; and
         (4) any other provision that the parties consider necessary or appropriate.
      (d) The child’s case plan in a child in need of services case, as prepared and approved by the
      department under IC 31-34-15, shall be attached to and made a part of the agreement.
      (e) An agreement under this section:
         (1) shall be signed by:
                  (A) the director of the department; and
                  (B) the judge of the juvenile court that ordered or approved placement of the child in
                  the secure detention facility; and
         (2) may not be considered to be a contract for purposes of IC 4-13-2.
There is no indication in the record that F.A. fell under this statute or that DCS and the probation
department entered into such an agreement.



Court of Appeals of Indiana | Opinion 19A-JV-2438 | May 1, 2020                                         Page 8 of 14
               is financially responsible as provided in this chapter (or IC 31-6-
               4-18(e) before its repeal) for any services provided by or through
               the department.


               (b) Each person described in subsection (a) shall, before a hearing
               under subsection (c) concerning payment or reimbursement of
               costs, furnish the court and the department with an accurately
               completed and current child support obligation worksheet on the
               same form that is prescribed by the Indiana supreme court for
               child support orders.


               (c) At:


                         (1) a detention hearing;


                         (2) a hearing that is held after the payment of costs by the
                         department under section 2 of this chapter (or IC 31-6-4-
                         18(b) before its repeal);


                         (3) the dispositional hearing; or


                         (4) any other hearing to consider modification of a
                         dispositional decree;


               the juvenile court shall order the child’s parents or the guardian
               of the child’s estate to pay for, or reimburse the department for
               the cost of services provided to the child or the parent or
               guardian unless the court makes a specific finding that the parent
               or guardian is unable to pay or that justice would not be served
               by ordering payment from the parent or guardian.


[16]   Where the county is responsible for the costs of secure detention, Indiana Code

       Section 31-40-1-2(f) provides:

       Court of Appeals of Indiana | Opinion 19A-JV-2438 | May 1, 2020                  Page 9 of 14
               If a county is responsible for the payment of:


                        (1) any costs or expenses of services for or the placement
                        of a child in need of services; or


                        (2) the costs or expenses of services for or the placement of
                        a delinquent child;


               the court may order the parents to reimburse the county as set
               forth in section 3.8 of this chapter.


[17]   Section 3.8 addresses the reimbursement of a county’s costs of services or

       placement and provides, in relevant part:


               (a) If a county is responsible for the payment of:


                        (1) any costs or expenses of services for or the placement
                        of a child in need of services; or


                        (2) the costs or expenses of services for or the placement of
                        a delinquent child under section 2 of this chapter;


               the juvenile court ordering the services that the county is
               responsible for may hold a hearing. The juvenile court shall use
               the Child Support Rules and Guidelines of the Indiana supreme
               court and the child support obligation worksheet developed by
               the Indiana supreme court to determine what each parent should
               pay for the services provided for the child under this section. If
               the parent participates with the treatment plans developed by the
               department or court, the parent or parents are entitled to receive
               a parenting time credit under the Child Support Rules and
               Guidelines.


       Court of Appeals of Indiana | Opinion 19A-JV-2438 | May 1, 2020               Page 10 of 14
        (b) Each person described in subsection (a) shall, before a hearing
        under subsection (c) concerning payment or reimbursement of
        costs, furnish the court with an accurately completed and current
        child support obligation worksheet on the same form that is
        prescribed by the Indiana supreme court for child support orders.


        (c) At:


                  (1) a detention hearing;


                  (2) a hearing that is held after the payment of costs by the
                  county;


                  (3) the dispositional hearing; or


                  (4) any other hearing to consider modification of a
                  dispositional decree;


        the juvenile court shall order the child’s parents to pay for, or
        reimburse the county for, the cost of services provided to the
        child or the parent unless the court makes a specific finding that
        the parent is unable to pay or that justice would not be served by
        ordering payment from the parent.


                                               *****


Ind. Code § 31-40-1-3.8 (emphasis added). With these statutes in mind, we will

address F.A.’s arguments.




Court of Appeals of Indiana | Opinion 19A-JV-2438 | May 1, 2020              Page 11 of 14
                                 A. Inquiry Into Parent’s Ability To Pay

[18]   Regardless of whether DCS or the county is responsible for paying the services,

       the statutes provide that a delinquent child’s parents are financially responsible

       for any services ordered by the court and must provide reimbursement unless

       the court determines that they are unable to pay or that justice would not be

       served by ordering payment from the parent. See I.C. § 31-40-1-3(c); I.C. § 31-

       40-1-3.8(c); see also E.M., 128 N.E.3d at 5. “Thus, implicit in an order for

       parents to reimburse costs is that parents are able to pay and that such is in the

       interest of justice.” E.M., 128 N.E.3d at 7. This Court has held that “the

       reimbursement statute requires the juvenile court to inquire into parents’ ability

       to pay and what justice requires for any given set of circumstances before it can

       order parents to pay or reimburse costs.” Id.


[19]   F.A. argues the juvenile court failed to inquire into F.A.’s mother’s ability to

       pay. The State concedes that the juvenile court failed to properly inquire into

       F.A.’s and her mother’s ability to pay and that remand is necessary.

       Accordingly, we reverse and remand for the juvenile court to conduct an

       inquiry into F.A.’s mother’s ability to pay. See, e.g., id. at 7 (requiring the

       juvenile court to inquire into the juvenile’s parents’ ability to pay).


                                           B. Order for F.A. to Pay

[20]   F.A. also argues that the juvenile court did not have statutory authority to order

       her to pay the costs of secure detention. The State, however, does not address

       this argument. Both the reimbursement statutes applicable to DCS and the


       Court of Appeals of Indiana | Opinion 19A-JV-2438 | May 1, 2020             Page 12 of 14
       statues applicable to the county allow the juvenile court to order the child’s

       parents to pay such costs. See I.C. § 31-40-1-3(c) (“[T]he juvenile court shall

       order the child’s parents or the guardian of the child’s estate to pay . . . .”); I.C. § 31-

       40-1-3.8 (“[T]he juvenile court shall order the child’s parents to pay . . . .”). The

       statutes do not allow the juvenile court to order the child to pay the costs of

       secure detention. Accordingly, the juvenile court erred by ordering F.A. to pay

       the costs of secure detention. We reverse the juvenile court’s order that F.A.

       pay such costs of secure detention.


                                 C. Child Support Rules and Guidelines

[21]   F.A. also argues that the reimbursement is limited by the Child Support Rules

       and Guidelines. Where the county is responsible for the costs of secure

       detention, Indiana Code Section 31-40-1-3.8 provides in relevant part:


               (a) . . . . The juvenile court shall use the Child Support Rules and
               Guidelines of the Indiana supreme court and the child support
               obligation worksheet developed by the Indiana supreme court to
               determine what each parent should pay for the services provided
               for the child under this section. If the parent participates with the
               treatment plans developed by the department or court, the parent
               or parents are entitled to receive a parenting time credit under the
               Child Support Rules and Guidelines.


               (b) Each person described in subsection (a) shall, before a hearing
               under subsection (c) concerning payment or reimbursement of
               costs, furnish the court with an accurately completed and current
               child support obligation worksheet on the same form that is
               prescribed by the Indiana supreme court for child support orders.



       Court of Appeals of Indiana | Opinion 19A-JV-2438 | May 1, 2020                   Page 13 of 14
[22]   Similarly, where DCS is responsible for the costs of secure detention, Indiana

       Code Section 31-40-1-3(b) provides:


               Each person described in subsection (a) shall, before a hearing
               under subsection (c) concerning payment or reimbursement of
               costs, furnish the court and the department with an accurately
               completed and current child support obligation worksheet on the
               same form that is prescribed by the Indiana supreme court for
               child support orders.


[23]   Accordingly, on remand, if the juvenile court orders F.A.’s mother to pay

       reimbursements, the juvenile court shall follow the applicable requirements

       related to the Child Support Rules and Guidelines.


                                                  Conclusion
[24]   The juvenile court erred by failing to conduct an inquiry into F.A.’s mother’s

       ability to pay the costs of secure detention. Moreover, the juvenile court erred

       by ordering F.A. to pay the costs of secure detention. Accordingly, we reverse

       and remand for proceedings consistent with this opinion.


[25]   Reversed and remanded.


       Mathias, J., concurs.


       Riley, J., concurs in result without opinion.




       Court of Appeals of Indiana | Opinion 19A-JV-2438 | May 1, 2020        Page 14 of 14